Citation Nr: 1826967	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-38 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 TO December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran failed to appear for a Board hearing in March 2018.

FINDING OF FACT

The Veteran's current obstructive sleep apnea was not manifest in service and is unrelated to service.  

CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal link (nexus) between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A VA examination is not necessary in this case, even taking into account the low threshold endorsed in McLendon v. Nicholson, because no in-service disease, injury, or event is shown or even alleged.  See McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006) (setting forth the criteria for when VA must provide a  medical examination and nexus opinion); 38 C.F.R. § 3.159(c)(4).

Based on the evidence of record, the Board concludes that service connection is not warranted for the Veteran's current obstructive sleep apnea.  Service treatment records are silent for reference to sleep apnea and the Veteran denied having a relevant illness and/or was clinically normal on service examinations in November 1968, October 1974, and October 1977.  This is evidence that sleep problems were not manifest in service.  

There was a consultation requested in the VA sleep clinic in November 2011, and the Veteran's current sleep apnea was first demonstrated by a September 2012 sleep study, with the Veteran reporting sleep symptoms at that time.  Both of these events were many years after service.  

No competent evidence of record relates the Veteran's current obstructive sleep apnea to service, and the preponderance of the evidence, including the length of time since service, with no reports of it in the interim until years post-service, and with the negative evidence in service, indicates that it is unrelated to service.  The Veteran has offered no opinion or theory about how his obstructive sleep apnea may be related to his service ending many years ago in December 1968.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Although the claim cannot be granted, the Board would like to thank the Veteran for his honorable service during the Vietnam Era, including especially his service in Vietnam as a light weapons infantryman.  


ORDER

Service connection for obstructive sleep apnea is denied.




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


